1 Reported in 253 N.W. 529.
On petition of plaintiff this court granted an alternative writ of mandamus to the judge of the district court to extend the time for settlement of a case on appeal to this court from a judgment, or to show cause why such extension of time should not be granted.
The case was tried to the court below without a jury. Decision was made and filed January 9, 1933, and stay of proceedings granted for the period of 30 days. Notice of taxation of costs was duly served and judgment entered on February 15, 1933. A motion for amended findings of fact was thereafter made and denied April 24, 1933. On August 14, 1933, for the first time, a notice of motion for extension of the time to settle a case was served. On the same date appeal was taken from the judgment. No transcript of the evidence has been ordered or procured and no proposed settled case served or offered. Plaintiff pleads financial inability, during the time from January 9 to August 5, to pay for a transcript. But so simple and inexpensive an act as to apply, with reasonable promptness, to the district court, before or at the time the stay granted expired on February 8, 1933, or within the 40-day period allowed by statute to serve a proposed case, for an order extending the time to settle a case, is not shown to have been beyond her means. Her attorney did in fact, in April, 1933, make a motion for amended findings, a motion requiring much more labor on his part than an application for an extension of time. No valid excuse is shown *Page 637 
for the delay of approximately six months in making application for extension of time to procure a transcript and serve a proposed case. The trial judge did not abuse his discretion in denying the two motions made on and after August 14, 1933, for extension of time and leave to prepare and serve a proposed settled case. Lack of timely notice of the decision and judgment is not shown or claimed.
The alternative writ of mandamus is discharged.